Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Group I, SEQ ID NOs: 1-2, and HLA-A*0201-positive patients having a lung tumor expressing TERT in the reply filed on 5/3/2021 is acknowledged.  The traversal is on the ground(s) that the vaccination claimed needs a priming step with SEQ ID NO: 2, followed by a booster step with SEQ ID NO: 1, thus claims 1-3 are linked by a single inventive concept.  This is not found persuasive because, as discussed in the restriction/election requirement filed on 11/3/2020, the reference of Kosmatopoulos teaches administering SEQ ID NOs: 1-2. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 14-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/3/2021.

Status of the Claims
Claims 1-18 are pending in this application.
Claims 14-17 are withdrawn from consideration as being drawn to a non-elected invention.
Claims 1-13 and 18 are presently under consideration as being drawn to the elected species/invention.
Claim Objections
Claim 13 is objected to because of the following informalities: The acronym “ECOG” should be spelled out the first time it is mentioned in the claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the tumor" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites “the of any claims 1 to 3”. This is unclear. If Applicant intended to claim “the method of any claims 1 to 3”, claim 11 should be amended to recite so.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4 and 8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4 recites “the method of any of claims 1 to 3, wherein said patient is a never-smoker or a former smoker who has been a smoker during less than 25 years. Claims 1 and 3 are drawn to the same patient population, thus the claims fail to further limit the subject matter of claim 1.  Claim 8 recites “wherein the tumor is considered as non-immunogenic if no CTL response specific for the peptide of SEQ ID No: 1 and/or no CTL DB1/ 121193082.12response specific for the peptide of SEQ ID No: 3 and/or no CTL response specific for the peptide of SEQ ID No: 5 is detectable in a blood sample from the patient before vaccination”. Thus, claim 8 does not further limit any of claims 1-3 for two reasons: 1) no additional steps are required; 2) the patient population (i.e. patient having tumor) is not claimed in any of claims 1-3.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 10-13 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kosmatopoulos (WO 2006/120038), as evidenced by McKeage et al. (J Thorac Dis. 2010 Dec; 2(4): 199–204).
With respect to claims 1-4, Kosmatopoulos teaches the use of a native peptide, for producing a medicinal composition for maintaining the CTL immune response initiated by its cognate optimized peptide (claim 1), wherein the native and its cognate optimized peptides are SEQ ID NO: 1 and SEQ ID NO: 2 (claim 5).
Kosmatopoulos further teaches that SEQ ID NOs: 1-2 were administered to HLA-A*0201 positive patients (page 6, Example 1), wherein the patients have a lung cancer expressing TERT (Table 2; page 2, lines 4-12).
Kosmatopoulos does not disclose that the patients are smokers. Thus said patients are considered to be non-smokers (i.e. a never-smoker).
With respect to claim 5, as discussed above Kosmatopoulos does not disclose that the patients are smokers, thus said patients are considered to be non-smokers (i.e. a never-smoker). Furthermore, Kosmatopoulos teaches that the patients have a non-small cell lung carcinoma (NSCLC) (Table 2).

With respect to claim 7, Kosmatopoulos does not teach that the tumor induced an immune response that can prevent its growth, thus the patients of Kosmatopoulos have a non-immunogenic tumor.
With respect to claim 8, Kosmatopoulos teaches that the cryptic peptide is poorly presented by MHC molecule at the surface of an antigen presenting cell, and thus participate only slightly, or not at all, in the CTL response to the antigen from which said peptide is derived (page 2, lines 23-29). Kosmatopoulos further teaches that a cryptic peptide is not able to generate in vitro a specific CTL response against target cells expressing the protein from which it is derived (page 3, lines 6-7). Kosmatopoulos also teaches that PBMC was collected from patients before vaccination (Figure 1; page 5, lines 28-32).
With respect to claim 10, Kosmatopoulos teaches the patient has a metastatic cancer (page 9, lines 22-24).
With respect to claim 11, to advance prosecution, the claim has been interpreted as being drawn to the method of any of claims 1 to 3. Kosmatopoulos teaches the patients are males (Table 2).
With respect to claim 12, Kosmatopoulos teaches that the patients have a non-small cell lung carcinoma (NSCLC) (Table 2), which, as evidenced by McKeage et al., includes about 70% of non-squamous histological types (page 199, left column, 1st para). Thus, without evidence to the contrary, 70% of the patients of Kosmatopoulos are believed to have a non-squamous (NSQ) non-small cell lung cancer (NSCLC). 
.

Claims 1-8, 10-13 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vetsika et al. (Cancer Immunol Immunother (2012) 61:157–168), as evidenced by McKeage et al. (J Thorac Dis. 2010 Dec; 2(4): 199–204).
With respect to claims 1-6, Vetsika et al. teach that HLA-A*0201-expressing patients with various types of chemo-resistant advanced solid tumors were enrolled in this Vx-001 vaccination study (page 158, right column, 1st para).
Vetsika et al. further teach that patients having non-small-cell lung cancer (NSCLC) were administered TERT572 and TERT572Y (page 158, right column, 3rd para), which corresponds to instantly claimed SEQ ID NOs: 1-2.
Vetsika et al. do not disclose that the patients are smokers. Thus said patients are considered to be non-smokers (i.e. a never-smoker).
With respect to claim 7, Vetsika et al. do not teach that the tumor induced an immune response that can prevent its growth, thus the patients of Vetsika et al. have a non-immunogenic tumor.
With respect to claim 8, Vetsika et al. teach that blood was collected from patients before vaccination (page 159, left column, 2nd para).
With respect to claim 10, Vetsika et al. teach that the patients had a metastatic cancer (Fig. 3).

With respect to claim 12, Vetsika et al. teach that the patients have a non-small cell lung carcinoma (NSCLC) (page 158, right column, 3rd para), which, as evidenced by McKeage et al., includes about 70% of non-squamous histological types (page 199, left column, 1st para). Thus, without evidence to the contrary, 70% of the patients of Vetsika et al. are believed to have a non-squamous (NSQ) non-small cell lung cancer (NSCLC). 
With respect to claims 13 and 18, Kosmatopoulos teaches the patients have a performance status (WHO) (i.e. an ECOG) of 0-2 (page 158, right column, 1st para).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kosmatopoulos (WO 2006/120038) in view of Latcha et al. (Clin J Am Soc Nephrol. 2016 Jul 7; 11(7): 1173–1179).
The teachings of Kosmatopoulos with respect to claims 1-8, 10-13 and 18 have been discussed above.
Kosmatopoulos does not teach the limitation of instant claim 9.

Latcha et al. further teach that “[O]ur findings of an initial decline in eGFR after completion of cisplatin therapy with stabilization thereafter (Figure 1) are consistent with findings of smaller studies in adults with predominantly testicular or ovarian cancer. Our study, which included a greater diversity of tumor types, supports this initial decline in eGFR (page 5, 3rd para; Figure 1).
It would have been obvious to one of ordinary skill in the art to measure eGFR (i.e. a blood test) less than two weeks after the end of a platinum-based first line chemotherapy such as cisplatin, as this is routinely done.
The skilled artisan would have been motivated to monitor acute kidney injury (AKI), initial and long-term changes in eGFR after cisplatin, because the incidence of AKI and changes in eGFR are routinely monitored after cisplatin treatment, as taught by Latcha et al.

Claims 1-13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Vetsika et al. (Cancer Immunol Immunother (2012) 61:157–168) in view of Latcha et al. (Clin J Am Soc Nephrol. 2016 Jul 7; 11(7): 1173–1179).

Vetsika et al. do not teach the limitation of instant claim 9.
Latcha et al. teach that “[N]ephrotoxicity remains the dose–limiting side effect of cisplatin, an effective chemotherapeutic agent with applications across diverse tumor types. This study presents data on renal outcomes across multiple tumor types in 821 adults. We report on incidence of AKI, initial and long-term changes in eGFR after cisplatin, and relationships between cumulative dose, initial eGFR, age, sex, and long–term renal function” (see “Background and Objectives”).
Latcha et al. further teach that “[O]ur findings of an initial decline in eGFR after completion of cisplatin therapy with stabilization thereafter (Figure 1) are consistent with findings of smaller studies in adults with predominantly testicular or ovarian cancer. Our study, which included a greater diversity of tumor types, supports this initial decline in eGFR (page 5, 3rd para; Figure 1).
It would have been obvious to one of ordinary skill in the art to measure eGFR (i.e. a blood test) less than two weeks after the end of a platinum-based first line chemotherapy such as cisplatin, as this is routinely done.
The skilled artisan would have been motivated to monitor acute kidney injury (AKI), initial and long-term changes in eGFR after cisplatin, because the incidence of AKI and changes in eGFR are routinely monitored after cisplatin treatment, as taught by Latcha et al.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-8, 11-13 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 8663645. Although the claims at issue are not identical, they are not patentably distinct from each other because they relate to the same method.
With respect to claims 1-5, ‘645 teaches a method for selecting, in a CTL immune response initiated by a cognate optimized peptide, CTLs having a high avidity for a native peptide, comprising vaccinating a patient, who has been previously vaccinated with said cognate optimized peptide, with a medicinal composition containing the native peptide from which said cognate optimized peptide was derived, wherein the native and its cognate optimized peptides are selected from the group consisting of the following pairs of peptides: TERT572 (SEQ ID No: 1) and TERT572Yl (SEQ ID No:2) (claim 1), wherein the patient has NSCLC Table 2). Please note that it is proper to turn to and rely on the disclosure of a patent application to ascertain what constitutes an obvious modification.  This position is supported by the courts. See In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970). Furthermore, ‘645 does not 
	With respect to claim 6, ‘645 teaches the patient had received chemotherapy (table 2).
With respect to claims 7-8, ‘645 does not teach that the tumor induced an immune response that can prevent its growth, thus the patients of ‘645 have a non-immunogenic tumor.
With respect to claim 11, ‘645 teaches the patient is male (Table 2).
With respect to claim 12, ‘645 teaches that the patients have a non-small cell lung carcinoma (NSCLC) (Table 2), which, as evidenced by McKeage et al. (J Thorac Dis. 2010 Dec; 2(4): 199–204), includes about 70% of non-squamous histological types (page 199, left column, 1st para). Thus, without evidence to the contrary, 70% of the patients of ‘645 are believed to have a non-squamous (NSQ) non-small cell lung cancer (NSCLC). 
With respect to claims 13 and 18, ‘645 teaches the patients have an ECOG = 0 or 1 (see performance status (PS) on Table 2).

Claims 1-13 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 16/611153. Although the claims at issue are not identical, they are not patentably distinct from each other because they relate to the same method.
With respect to claim 1, ‘153 teaches a method of treating cancer in an HLA-A*0201-positive patient having a tumor expressing TElomerase Reverse Transcriptase 
With respect to claim 2, ‘153 teaches a method of treating cancer in a HLA-A*0201-positive patient who has a tumor expressing TERT and who has already been vaccinated with the peptide of SEQ ID No: 2 comprising administering a peptide of SEQ ID No: 1 to the patient, wherein said tumor is non-immunogenic (claim 2).
With respect to claim 3, ‘153 teaches a method of treating cancer in an HLA-A*0201-positive patient having a tumor expressing TERT comprising administering peptides of SEQ ID No: 1 and SEQ ID No: 2 to the patient, wherein said tumor is non-immunogenic (claim 3).
With respect to claims 4-5, ‘153 teaches the patient is a never-smoker or a former smoker who had been smoking less than 30 years (claim 8).
With respect to claim 6, ‘153 teaches the patient has received a platinum-based chemotherapy and responded thereto prior to vaccination with the peptide of SEQ ID No: 2 (claim 10).
With respect to claim 7, ‘153 teaches the patient has a non-immunogenic tumor (claims 1-3).
With respect to claim 8, ‘153 teaches the tumor is considered '% non-immunogenic if no CTL response specific for the peptide of SEQ ID No: 1 and/or no CTL response specific for the peptide of SEQ ID No: 3 and/or no CTL response specific 
With respect to claim 9, ‘153 teaches the blood sample from the patient has been collected less than 2 weeks after the end of a platinum-based first line chemotherapy (claim 5).
With respect to claim 10, ‘153 teaches the patient has a metastatic cancer (Table 2). Please note that it is proper to turn to and rely on the disclosure of a patent application to ascertain what constitutes an obvious modification.  This position is supported by the courts. See In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).
With respect to claim 11, ‘153 teaches the patient is a male (claim 12).
With respect to claim 12, ‘153 teaches the patient has a non-squamous (NSQ) NSCLC (claim 7).
With respect to claims 13 and 18, ‘153 teaches the patient has a ECOG of 0 or 1 (Table 2).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022.  The examiner can normally be reached on M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658